UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7836


LADARIUS M. CAMERON,

                Plaintiff - Appellant,

          v.

MR. BONNEY, Deputy,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00516-MSD-LRL)


Submitted:   April 19, 2013                 Decided:   April 30, 2013


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Ladarius M. Cameron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

            Ladarius Cameron, a Virginia state prisoner, appeals

the   district    court’s     order       dismissing      his    42    U.S.C.    §     1983

(2006) complaint for failure to state a claim pursuant to 28

U.S.C. § 1915A(b)(1) (2006).                   Cameron’s complaint detailed a

confrontation     with     prison     officials     but    failed      to     articulate

specific constitutional violations.                 We affirm in part, vacate

in part, and remand for further consideration.

            We review de novo dismissals for failure to state a

claim under § 1915A(b)(1), “applying the same standards as those

for   reviewing    a     dismissal    under      Fed.   R.      Civ.   P.     12(b)(6).”

De’Lonta v. Angelone, 708 F.3d 520, 524 (4th Cir. 2013).                               “The

purpose of a Rule 12(b)(6) motion is to test the sufficiency of

a    complaint;   importantly,        a    Rule    12(b)(6)       motion       does     not

resolve contests surrounding the facts, the merits of a claim,

or    the   applicability        of   defenses.”           Edwards       v.     City     of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999) (internal quotation

marks and brackets omitted).                As a result, to survive such a

motion, a complaint’s “[f]actual allegations must be enough to

raise a right to relief above the speculative level” and have

“enough facts to state a claim to relief that is plausible on

its   face.”      Bell    Atl.   Corp.      v.    Twombly,      550    U.S.    544,     570

(2007).     “In assessing the complaint’s plausibility, we accept



                                           2
as    true   all     the    factual        allegations        contained       therein.”

De’Lonta, 708 F.3d at 524.

             To    the    extent    that    Cameron      claimed     constitutional

violations    arising      from    being    forced      to   talk   to   an    unwanted

visitor, verbal abuse from prison officials, and the denial of

access to a grievance form, the district court properly denied

relief for failure to state a claim.                    See Siglar v. Hightower,

112 F.3d 191, 193 (5th Cir. 1997) (stating that mere “verbal

abuse by a prison guard does not give rise to a cause of action

under § 1983”), abrogated on other grounds by Wilkins v. Gaddy,

130 S. Ct. 1175 (2010); Adams v. Rice, 40 F.3d 72, 75 (4th Cir.

1994) (“[T]he Constitution creates no entitlement to grievance

procedures or access to any such procedure.”).                      We affirm this

portion of the judgment.

             On appeal, Cameron notes his complaint alleged, but

the district court failed to address, that in escorting Cameron

to his cell block, prison officials pushed him against a wall,

slammed his face to the floor, and used a knee to prevent him

from breathing.          Moreover, Cameron seeks money damages to cover

his   resulting     medical      bill.      Affording        Cameron’s    contentions

liberal construction, see Gordon v. Leake, 574 F.2d 1147, 1151

(4th Cir. 1978), Cameron asserted a plausible claim of excessive

force in violation of his Eighth Amendment rights.                       See Williams

v.    Benjamin,     77    F.3d     756,    761   (4th    Cir.    1996)     (detailing

                                            3
subjective and objective components to excessive force claims).

Because the district court’s opinion did not address this claim,

we conclude that dismissal of Cameron’s complaint under § 1915A

was   premature     and   that    Cameron   should    have    been     afforded   an

opportunity to particularize his excessive force claim.                       Thus,

we vacate and remand for the district court to address this

issue. ∗

             Accordingly, we affirm the district court’s judgment

in part, vacate the district court’s judgment with respect to

Cameron’s     excessive     force     claim,    and        remand     for   further

proceedings.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this   court   and    argument   would    not    aid     the   decisional

process.


                                                              AFFIRMED IN PART;
                                                               VACATED IN PART;
                                                                   AND REMANDED




      ∗
       By this disposition, we do not suggest that Cameron’s
claim is meritorious. Rather, on this record, we conclude only
that dismissal pursuant to § 1915A was inappropriate at this
stage of the proceedings.



                                        4